Citation Nr: 0922843	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to an initial evaluation for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned in September 2008.  A transcript 
of the hearing is associated with the Veteran's claims 
folder.  The Board notes that a Vet Center report submitted 
during this hearing indicates that the Veteran is 
unemployable.  This issue is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  At his September 2008 hearing before the Board, the 
Veteran withdrew his appeal concerning entitlement to service 
connection for a thyroid condition.

2.  The Veteran's heart condition is not etiologically 
related to service or aggravated by the Veteran's service-
connected PTSD.

3.  The Veteran exhibits such symptoms as hypervigilance, 
flashbacks, nightmares, impaired impulse control, occasional 
suicidal ideation, social avoidance, irritability, depression 
and difficulty in establishing and maintaining effective work 
and social relationships, due to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a thyroid 
condition have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  A heart condition was not incurred in, aggravated by or 
otherwise related to active military service, including as 
secondary to the Veteran's service-connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3.  The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In August 2008, the Veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for atherosclerotic heart disease, entitlement to 
service connection for a thyroid condition and entitlement to 
an increased initial evaluation for PTSD, currently evaluated 
as 50 percent disabling. 

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  The transcript of the hearing shows 
that the appellant withdrew the appeal for the claim of 
entitlement to service connection for a thyroid disorder.  
The oral statement, when transcribed, became a "writing." 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  In addition, the 
Veteran submitted a written statement during the hearing as 
well withdrawing his thyroid disorder appeal.  Therefore, the 
Board finds that the appeal for this claim has been 
withdrawn.  38 C.F.R. § 20.204.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a thyroid disorder, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for a thyroid condition is dismissed.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the 
average impairment in earning capacity resulting from 
injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the Veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.


History and Analysis

Service connection for a heart condition

The Veteran contends that service connection is warranted for 
a heart condition because it has been aggravated by his 
service-connected PTSD.  

Service treatment records are negative for any complaints, 
diagnosis or treatment for any heart condition during 
service.  

The first evidence of a heart condition is from private 
treatment records that show treatment beginning in 2003.  
Private treatment records from Dr. G.R., St. Joseph's 
Regional Medical Center and St. Barnabas Medical center show 
that the Veteran has been receiving treatment for various 
heart problems since June 2003.  Some of the issues the 
Veteran has had include myocardial infarction, coronary 
artery bypass grafting, ventricular tachycardia with ICD 
implantation, coronary artery disease and severe 
atherosclerotic heart disease.  None of these records speak 
to a relationship to the Veteran's military service or to the 
possibility of aggravation by the Veteran's service-connected 
PTSD.  

A December 2006 letter from Dr. G.R. states that in addition 
to the usual predisposing elements to the Veteran's heart 
condition, stress had played a significant role in its 
evolution based on a review of his history.  

A September 2007 VA examiner, who reviewed the Veteran's 
entire claims file, noted the Veteran's medical history, 
including myocardial infarction in June 2003 and coronary 
artery bypass graft surgery in June 2003.  The examiner also 
noted that the Veteran had an episode of ventricular 
tachycardia/ventricular fibrillation and AICD cardioverter 
defibrillator placement in 2005.  The Veteran denied any 
chest pain or shortness of breath.  He could walk up one 
flight of stairs before he gets short of breath and denied a 
history of pericarditis.  He had a stress test within the 
past year with his private cardiologist and has a history of 
ischemic cardiomyopathy.  The examiner diagnosed the Veteran 
with atherosclerotic heart disease.  Clinical functional 
capacity was 8 METs.  The Veteran cannot perform exercise 
stress testing and ejection fraction was depressed.  The 
examiner opined that the Veteran's atherosclerotic heart 
disease was not related to his PTSD.  His rationale was that 
PTSD does not cause atherosclerotic heart disease or coronary 
artery disease.  In addition, the Veteran's current heart 
condition was not aggravated by his PTSD, as stress does not 
cause or aggravate atherosclerosis.  

At a September 2008 hearing the Veteran testified that he did 
not have any heart problems in service and first noticed 
issues when he had high blood pressure in 1976.  The Veteran 
also reported that the doctors have not really told him what 
caused his heart disease.  He stated that the doctors told 
him that he needed to relax and just let things roll off him 
now that his heart has scars on it.  The Veteran was told to 
reduce his anxiety or stress levels.

While the Veteran has stated his belief that his service-
connected PTSD aggravated his heart condition, as a layperson 
he is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In September 2008 the Veteran submitted a copy of a study 
published in the Journal of the American Medical Association 
entitled "Socioeconomic Factors, Health Behaviors, and 
Mortality."  The fact that the treatise contains information 
about socioeconomic factors on mortality does not provide a 
medical nexus or proof of aggravation regarding this 
Veteran's PTSD and his atherosclerotic heart disease, 
however.  See Libertine v. Brown, 9 Vet. App. 521, 522-523 
(1996).

In this case the Veteran has a diagnosis of atherosclerotic 
heart disease.  The question that must be answered is whether 
or not the Veteran's atherosclerotic heart disease is related 
to his military service, including as being aggravated by the 
Veteran's service connected PTSD.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The Board notes that there is no evidence that the Veteran 
suffered from heart problems in service or within a year of 
discharge from service.  In fact, it appears that the Veteran 
was first treated for heart problems in 2003.  Since there is 
no evidence indicating that the Veteran's heart condition was 
incurred in, aggravated by or otherwise related to service on 
a direct basis, the Board will turn to the analysis of 
whether the Veteran's service-connected PTSD aggravated the 
Veteran's heart condition.  

There are two medical opinions that address the contended 
relationship between the Veteran's atherosclerotic heart 
disease and his PTSD or stress generally.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions 
in this case based on the quality of the evidence and not 
necessarily on its quantity or source.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court of 
Veterans Claims has held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet.App. 295 (2008); Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions.").  Because the physician's notations of such 
history are essentially bare transcriptions of lay history, 
they are not competent medical evidence that the Veteran's 
current disorder is related to his service.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

The law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993), overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  

When reviewing the evidence of record, the Board is persuaded 
that the opinion of the September 2007 VA examiner is most 
convincing, in that the examiner reviewed the medical 
evidence in the file and reflected a considered analysis of 
the pertinent criteria essential to determine whether the 
Veteran's PTSD aggravated his  atherosclerotic heart disease.  
The examiner performed testing and provided rationale for his 
findings and conclusions.  Unlike the December 2006 private 
physician statement, the VA examiner was specific in his 
diagnosis and the reasons for his opinions.  

While the December 2006 private physician indicated that he 
based his somewhat cursory opinion upon a review of the 
Veteran's history, there is no analysis or rationale provided 
for the opinion.  In addition, the December 2006 examiner had 
not reviewed the Veteran's claims file or service treatment 
records, relying on a bare transcription of lay history.  
Further, the examiner referred to the general term "stress" 
and not the Veteran's PTSD.  In sum, without providing any 
analysis or rationale, this December 2006 opinion must be 
assigned less probative value in the Board's analysis.

For the Board to conclude that the appellant's heart 
condition had tits origin during military service or was 
aggravated by the Veteran's PTSD in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a heart condition is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD

The Veteran submitted his claim for service connection for 
PTSD in November 2006.  An October 2007 rating decision 
granted the Veteran service connection, and assigned an 
initial rating of 30 percent, effective from November 27, 
2006.  A subsequent May 2008 rating decision granted the 
Veteran an initial rating of 50 percent from November 27, 
2006.  The Veteran has appealed the initial 50 percent 
rating.

A September 2007 VA examiner indicated that the Veteran 
reported nightmares and bad dreams, hypervigiliance, easy 
startle reflex, depression, anxiety and irritability.  The 
Veteran was dressed causally and was cooperative.  Mood was 
neutral and affect was appropriate.  Speech was normal and 
thought process and thought content were normal.  There was 
no suicidal or homicidal ideation.  Insight and judgment were 
fair and impulse control was fair.  The examiner noted the 
Veteran was working full-time and had moderate symptoms.  The 
examiner noted that the Veteran has had some problems working 
due to his PTSD symptoms.  The Veteran was found to have a 
Global Assessment of Functioning (GAF) score of 50.

VA treatment records from 2007 show that the Veteran was 
suffering from PTSD symptoms such as nightmares, intrusive 
memories, difficulty showing affection, irritability, 
hypervigilance, inability to control temper, exaggerated 
startle reactions, insomnia and feelings of estrangement.  
The Veteran provided a history of difficulty maintaining work 
relationships and having problems with authority figures.  
The Veteran's mood was often anxious and depressed with 
constricted affect.  The Veteran was found to have a GAF 
score of 55.

January and March 2008 Trenton Vet Center records show the 
Veteran first received treatment there for his PTSD in 
January 2007, complaining of having nightmares, night sweats, 
not sleeping, intrusive thoughts, depression and anger.  The 
examiner noted that the Veteran's anger has extended out to 
coworkers and people in the community and is manifested in 
that he seems to overreact in all situations.  The examiner 
felt the Veteran's symptoms are severe in nature and continue 
to impair his marriage, social and employment functioning in 
a critical way.  The Veteran was found to have a GAF score of 
45.

A January 2008 private medical examiner, Dr. W.G.F, noted 
that the Veteran has had numerous positions over the years 
where he has been asked to leave a position or chose to leave 
because of on-the-job conflicts.  The Veteran estimated he 
has been employed at 24 different companies in 40 years.  
Upon examination, the Veteran was noted to be appropriately 
attired and his speech was clear and distinct, although at 
time somewhat pressure.  There were no indications of 
hallucinations, delusions or thought disorder.  The Veteran 
complained of problems with concentration, attention and 
short-term memory.  His affect was mildly constricted. The 
Veteran's judgment was adequate but his impulse control was 
compromised by the intensity of his observed emotions.  The 
Veteran relayed that on a monthly basis he reported hearing 
voices of lost buddies, and acknowledged feelings of 
detachment or estrangement from others.  He also indicated he 
had difficult managing his feeling and his anger or rage.  
The examiner noted that the Veteran indicated a variety of 
symptoms he was suffering from including restlessness, 
nightmares, difficulty finding and holding a job, 
irritability, difficulty concentrating, depression and 
trouble trusting others.  The Veteran was found to have a GAF 
score of 40.

An August 2008 VA examiner noted the Veteran's erratic work 
history and that he typically does not last longer than a few 
years in any one job.  Flashbacks and nightmares continued to 
be a problem.  The Veteran reported being easily irritated 
and provoked to anger and stated that is why he has lost so 
many jobs.  He was extremely jumpy and startled easily.  He 
was also hypervigilant.  The Veteran was polite and 
cooperative, but teared up with when describing incidents 
where his buddies were killed.  Mood was neutral, affect was 
mildly blunted.  There were no perceptual impairments, and 
the Veteran was not actively suicidal.  The Veteran stated 
that he has thought about suicide on many occasions and 
appears to have engaged in indirect suicidal behavior in the 
past, in attempting to disregard instructions related to his 
heart condition.  The examiner diagnosed the Veteran with 
PTSD that is moderate to sever in intensity.  The Veteran was 
found to have a GAF score of 48.  The examiner noted that the 
Veteran has a history of being fired from many jobs as a 
consequence of his personality conflicts.  He was also 
experiencing extremely limited socialization, recreational 
and leisure activities.  The examiner noted that the 
Veteran's symptoms appear to have grown in intensity since 
his last VA examination in September 2007.  

A September 2008 Vet Center report substantially repeats what 
was stated in the previous Vet center reports of January and 
March 2008, but comments further on the Veteran's 
employability.  The examiner indicated the Veteran was 
unemployable.  The examiner noted that the Veteran has poor 
interpersonal skills because of his chronic anger and has 
difficulty working in high stress jobs.  

At the Veteran's September 2008 hearing, he testified that he 
has had between 25 and 30 jobs since he left service.  The 
Veteran had issues with coworkers and supervisors in these 
various jobs, including being involved in a physical 
altercation not long after service.  These issues continued, 
including a physical confrontation in 1997 and threats of 
violence in 2005.  The Veteran talked about his 
sleeplessness, irritability, anger and depression.  He 
indicated that he tried running after he had his heart attack 
as a passive way of attempting to commit suicide.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  

The May 2008 rating action granted the Veteran a 50 percent 
initial rating for PTSD.  The Board finds, however, that the 
evidence of record meets the criteria for a 70 percent rating 
for the Veteran's PTSD.  As shown above, the Veteran had 
symptoms of hypervigilance, flashbacks, nightmares, impaired 
impulse control, occasional suicidal ideation, social 
avoidance, irritability, depression and difficulty in 
establishing and maintaining effective work and social 
relationships, due to PTSD.  Upon review of the entire 
record, it appears that nearly all of these symptoms appeared 
present back to the time the Veteran filed his claim.  These 
symptoms, along with a GAF score as low as 40 indicate that 
the Veteran meets the criteria for a 70 percent rating.  
Given the Veteran's contentions and testimony, his GAF 
scores, and his symptoms, the record more nearly approximates 
occupational and social impairment, with deficiencies in most 
areas than occupational and social impairment with reduced 
reliability and productivity contemplated in a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  Therefore, the Board finds that the Veteran's PTSD 
symptoms most approximately meet the criteria for an 
increased 70 percent rating.

The Veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The greater weight of the evidence 
indicates that the Veteran's PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Veteran does not meet the criteria for a 100 percent rating.  

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 70 percent is granted from the date of service 
connection.




Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection for 
atherosclerotic heart disease, including as secondary to 
PTSD, by a letter in December 2006, before the adverse rating 
decision that is the subject of this appeal.  This December 
2006 letter also provided the Veteran with the specific 
notice regarding his atherosclerotic heart disease required 
by Dingess, supra.  

In the December 2006 letter sent before the issuance of the 
rating decision granting service connection for PTSD, the 
Veteran was advised of his and VA's respective claim 
development responsibilities and was asked to identify 
sources of evidence concerning the claimed PTSD.  The Board 
notes that VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  By the December 2006 letter the Veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating for PTSD.  See Dingess.  He 
was specifically given the notice required by Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008), in a July 2008 letter.  This 
was followed by an August 2008 statement of the case (SOC) 
that explained what specific regulatory provisions govern the 
Veteran's PTSD and why the increased initial rating claim 
remained denied.  The Board concludes that VA has met its 
duty to notify the Veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The record also contains private treatment 
records.  The Veteran was given VA examinations, with medical 
opinions, in connection with the claims.  The Veteran 
testified before the undersigned at a travel board hearing.  
The Veteran has submitted medical treatise evidence.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal concerning the issue of entitlement to service 
connection for a thyroid disorder is dismissed.

Service connection for a heart condition is denied.

An initial rating of 70 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


